        Case 1:15-cv-03411-GHW-SN Document 623 Filed 09/08/20 Page 1 of 3

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
----------------------------------------------------------------X         DATE FILED: 9/8/2020
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :           1:15-cv-3411-GHW
                                                                 :
                              -v -                               :                ORDER
                                                                 :
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD., :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO.,                               :
LTD., YKK DEUTSCHLAND GMBH, YKK                                  :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.                                      :
                                                                 :
                                                 Defendants.:
---------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:
         On September 8, 2020, the Court held a teleconference in this matter. As stated on the

record during that conference, the parties are directed to meet and confer regarding the following

subjects:

              •    The tentative jury trial date;

              •    The process for resolving any issues related to the potential ambiguity of the term

                   “high end outerwear”;

              •    The process for resolving any issues related to Plaintiffs’ proposed Fed. R. Evid.

                   1006 exhibits, including the possibility of a remote hearing to conduct voir dire;
      Case 1:15-cv-03411-GHW-SN Document 623 Filed 09/08/20 Page 2 of 3




            •   The process for resolving any pending objections to counter-designations, including

                a proposed deadline to submit a joint chart describing each objection;

            •   The briefing schedule for any supplemental motions in limine arising from the

                Court’s July 30, 2020 summary judgment decision, Dkt. No. 611; and

            •   The deadline for submitting materials on any outstanding foreign law issues, as

                discussed during the August 24, 2020 conference, including proposed supplemental

                jury charges, supporting memoranda of law from each party, expert information

                regarding the proposed charges, and English translations of the law the Court is

                being asked to consider.

The parties are directed to submit the joint letter to the Court outlining their respective positions

and proposals no later than September 11, 2020.

        On August 12, 2020, the parties submitted a joint letter outlining the motions that were

resolved by the parties and those that were still pending. Dkt. No. 614. The Court accepted the

parties’ submission and stated on the record during the September 8, 2020 conference that it would

only rule on the motions identified by the parties as needing resolution. For the reasons stated on

the record during that conference, the Court issued the following rulings:

            •   Plaintiffs’ patent-related motion in limine, Dkt. No. 466, is granted in part and denied

                in part;

            •   Plaintiffs’ non-patent-related motion in limine, Dkt. No. 495, is granted in part and

                denied in part, and Sections IV and XI are reserved for judgment at a later date;

            •   Defendants’ motion in limine at Dkt. No. 467 is granted;

            •   Defendants’ motion in limine at Dkt. No. 471 is granted in part;

            •   Defendants’ motion in limine at Dkt. No. 474 is denied without prejudice;



                                                    2
      Case 1:15-cv-03411-GHW-SN Document 623 Filed 09/08/20 Page 3 of 3




           •   Defendants’ motion in limine at Dkt. No. 477 is granted;

           •   Defendants’ motion in limine at Dkt. No. 482 is granted. To the extent Plaintiffs

               wish to introduce any such evidence for impeachment purposes, they are directed to

               identify the evidence no later than two weeks prior to the witness’s testimony;

           •   Defendants’ motion in limine at Dkt. No. 485 is granted in part and denied in part;

           •   Defendants’ motion in limine at Dkt. No. 488 is granted in part and denied in part;

           •   Defendants’ motion in limine at Dkt. No. 503 is denied without prejudice, and

               Sections I, IV, and V are reserved for judgment at a later date; and

           •   Defendants’ motion to quash the subpoena of Ms. Anstett, Dkt. No. 461, is granted.

       The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 466, 467, 471,

474, 477, 482, 485, 488, 490, 495, 500, and 503.

       SO ORDERED.

 Dated: September 8, 2020                          _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge




                                                   3
